DETAILED ACTION
1.	Claims 1-20 of application 17/672,485, filed on 15-February-2022, are presented for examination.  The IDS received on the same date has been considered.  The present application is a CON of application 16/470,442, filed on 17-June-2019, now USP 11,273,811.
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Specification Objections
2.	The specification is objected to because of the following informalities:
	In view of the fact that continuation information was provided in paragraph [0001] of the specification, for consistency purposes, the continuation information should be updated to reflect the current patent status of parent application 16/470,442, which is now USP 11,273,811.  Appropriate correction is optional, but nevertheless requested.

Double Patenting Rejections
3.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.2	Claims 1, 11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 19 of USP 11,273,811 (the parent application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both the present invention and the ‘811 patent are directed to controlling vehicle speed for direct drive electric vehicles. Furthermore, the features of claims 1, 11 and 15 of the present invention are primarily directed to the corresponding features in claims 1, 13 and 19 of the ‘811 patent. It is noted that claims 1, 13 and 19 of the ‘811 patent include features for activating the motor speed generator in response to a brake mechanism input that are not in claims 1, 11 and 15 of the present invention, but all of the features of claims 1, 11 and 15 in the present invention are included, at least in a similar form, in claims 1, 13 and 19 of the ‘811 patent, including all of the features indicated as being allowable in the ‘811 patent. See the following comparison:
Claim 1: (Present Invention)  A system, comprising:
a motor [‘811:claim 1 (a motor)]; and
a controller coupled to the motor [‘811:1 (a controller communicatively coupled to the motor and the brake mechanism)], the controller structured to:
determine that a speed of a vehicle is at or above a predetermined speed limit [‘811:1 (determine that the vehicle speed is at or above a predetermined speed limit)]; 
activate a motor speed governor responsive to an input received by the controller, wherein the motor speed governor is structured to control a vehicle speed [‘811:1 (activate a motor speed governor responsive to the brake mechanism being in a released state, wherein the motor speed governor is structured to control the vehicle speed)]; and 
adjust an output torque based on the vehicle speed being at or above the predetermined speed limit [‘811:1 (adjust an output torque based on the vehicle speed being at or above the predetermined speed limit)].
For at least these reasons, one of ordinary skill would have found it obvious that the features in claims 1, 11 and 15 of the present invention, and claims 1, 13 and 19 of the ‘811 patent, which were present before the effective filing date of the present invention, are not patentably distinct in so far as the present invention is an obvious variation of the ‘811 patent, and the specifications of both the present invention and the ‘811 patent support the identical critical features noted above.  Further, claims 1, 11 and 15 of the present invention are broader than claims 1, 13 and 19 of the ‘811 patent, and would, therefore, dominate at least claims 1, 13 and 19 of the ‘811 patent.

Claim Objections
4.	In regard to the rejections noted above, claims 2-10, 12-14 and 16-20 are objected to as being dependent upon a rejected base claim.

Allowed Claims
5.1	Claims 1-20 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1, 11 and 15, specifically including: 
(Claim 1)  “A system, comprising:
a motor; and
a controller coupled to the motor, the controller structured to: 
determine that a speed of a vehicle is at or above a predetermined speed limit; 
activate a motor speed governor responsive to an input received by the controller, 
wherein the motor speed governor is structured to control a vehicle speed; and 
adjust an output torque based on the vehicle speed being at or above the predetermined speed limit.”

5.2	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  Applicant’s invention differs from the prior art of record by activating a motor speed governor in response to an input received by the controller, 
wherein the motor speed governor is structured to control a vehicle speed, and adjust an output torque based on the vehicle speed being at or above a predetermined speed limit.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-10, 12-14 and 16-20 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 11 and 15.

Response Guidelines
6.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

6.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 


/RUSSELL FREJD/	
Primary Examiner  AU 3661